Citation Nr: 1018252	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.   

2.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus.   

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and January 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

This case previously reached the Board in May 2004.  At that 
time, the Board issued a decision denying service connection 
for the current issues on appeal.  The Veteran appealed this 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to an August 2006 Memorandum Decision and 
Order, the Court vacated the Board's decision as to the 
service connection claims and remanded it to the Board for 
readjudication in compliance with directives specified.  

The case returned to the Board in March 2007.  At that time, 
the Board remanded the service connection claims to the RO 
for further development to comply with the Court's 
directives.  After this development was completed by the RO, 
in a November 2007 decision the Board granted service 
connection for Type II diabetes mellitus and hypertension.  
In the same decision, the Board remanded the issue of service 
connection for diabetic nephropathy for further development.  

Subsequently, the RO in the January 2008 rating decision on 
appeal implemented the Board's grant by assigning a 20 
percent rating for Type II diabetes mellitus and by assigning 
a 0 percent rating for hypertension.  The RO also granted 
service connection for diabetic nephropathy, assigning a 60 
percent rating.  The Veteran did not express disagreement 
with the 60 percent rating assigned for diabetic nephropathy.  
As such, this issue is no longer before the Board.  However, 
the Veteran continued to express disagreement with the 
initial 20 percent rating for Type II diabetes mellitus and 
the initial 0 percent rating for hypertension.  This appeal 
has now reached the Board for appellate review.

And as discussed in further detail below, the Board also has 
assumed jurisdiction of the issue of entitlement to a TDIU 
since the evidence of record has reasonably raised this issue 
as an element of the initial rating claims on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran also recently submitted new private medical 
evidence including a lay statement from his daughter, 
received by the Board in November 2009.  This evidence has 
not yet been considered by the RO, the Agency of Original 
Jurisdiction (AOJ).  However, because this evidence was 
submitted within 90 days of the notice letter sent by the 
Board in August 2009, with a waiver of RO consideration added 
by the Veteran's attorney, the Board accepts it for inclusion 
in the record and consideration by the Board at this time.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).

Finally, the Veteran's attorney in a November 2009 Motion to 
Reassign the Docket Number requested that the Board reassign 
the earlier docket number from the previous November 2007 
Board decision.  His attorney asserts that the current issues 
on appeal directly stem from the Veteran's original September 
2002 claim for service connection.  The Board agrees in part 
with this assessment.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (when the Veteran expresses disagreement 
with the initial rating assigned, the Board must determine 
the appropriate evaluation from the date of the grant of 
service connection to the present, with the possibility of 
further "staged ratings" based upon the facts found during 
the periods in question).  In this respect, in the present 
decision the Board will evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (September 25, 2002) 
until the present.  However, the Board will not reassign the 
previous docket number from the November 2007 Board decision, 
since that Board decision favorably resolved the service 
connection issues pending at that time.  Most importantly 
though, the particular docket number assigned has no bearing 
on the outcome of this case.          




FINDINGS OF FACT

1.  The Veteran's hypertension is characterized by a history 
of previous diastolic pressure predominantly 100 or more with 
the need for continuous medication; however, his hypertension 
is not evidenced by diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  

2.  The Veteran's diabetes mellitus requires insulin, a 
restricted diet, and a regulation of his occupational and 
recreational activities; however, for the most part, it does 
not involve episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations one or two times a year 
or twice a month visits to a diabetic care provider or 
progressive loss of weight.  

3.  Based on the findings in the present decision, the 
Veteran has the following service-connected disabilities:  
diabetic nephropathy, rated as 60 percent disabling; Type II 
diabetes mellitus, rated as 40 percent disabling; and 
hypertension, rated as 10 percent disabling.  The combined 
service-connected disability rating is 80 percent (under the 
combined rating table) with consideration that his three 
service-connected disabilities are considered as one single 
disability due to their common etiology.

4.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial disability 
rating of 10 percent, but no greater, for hypertension.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 159, 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2009).

2.  The criteria are met for a higher initial disability 
rating of 40 percent, but no greater, for type II diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.119, Diagnostic Code 7913 (2009).  

3.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, as to the hypertension and TDIU issues on appeal, 
the Board is granting in full the benefit sought on appeal.  
As pertinent to this point, a Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Here, the Veteran's attorney in a February 2008 letter has 
expressly indicated the Veteran is only seeking a 10 percent 
rating for hypertension.  The Board is granting a 10 percent 
rating for hypertension in the present decision.    
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist for these issues, such error was harmless and 
will not be further discussed.  See 38 C.F.R. § 20.1102 
(harmless error).  

As for the remaining Type II diabetes mellitus issue, review 
of the claims folder reveals compliance with the VCAA.  The 
duty to notify was accomplished by way of VCAA letters from 
the RO to the Veteran dated in October 2002, April 2003, May 
2007, and May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his initial service connection and 
subsequent higher initial rating issues; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the May 2008 VCAA 
letter was compliant with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in 
this letter, the Veteran was advised of the evidentiary and 
legal criteria necessary to substantiate a higher rating for 
his Type II diabetes mellitus disability.  In any event, the 
Federal Circuit recently vacated the Veterans Court's 
previous decision in Vasquez-Flores concluding that VCAA 
notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In the present 
case, the Board is satisfied that the RO provided both 
generic and specific VCAA notice as to the higher initial 
rating claim in the May 2008 VCAA notice letter.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini II, 18 Vet. App. at 120 
(2004).  In the present case, the Board sees the RO did not 
provide the Veteran with all VCAA notice prior to the 
December 2002 and January 2008 adverse determinations on 
appeal.  But in Pelegrini II, the Court also clarified that 
in these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).
          
Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the November 2008 SOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  

The Veteran has received all required notice in this case and 
has been offered a meaningful opportunity to participate in 
the adjudication of his claims.  As such, the Board concludes 
prejudicial error in the timing or content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), his relevant VA treatment 
records, and private medical evidence as identified and 
authorized by the Veteran.  The Veteran has submitted 
personal statements, a lay statement from his daughter, 
argument from his attorney, and private medical evidence.  
The VA also afforded the Veteran a VA examination rating the 
severity of the Veteran's diabetes mellitus disability in 
July 2007.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates that the current rating may be incorrect or when 
the evidence indicates there has been a material change in 
the disability.  See 38 C.F.R. § 3.327(a) (2009); Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (for initial 
rating claim, mere passage of time does not trigger VA's duty 
to provide additional medical examination unless there is 
allegation of deficiency in evidence of record).  Here, the 
July 2007 VA examination is not unduly remote, and although 
the Board is granting a higher 40 percent rating for diabetes 
mellitus, the evidence as a whole does not demonstrate 
entitlement to a 60 percent rating.  Moreover, recent VA 
treatment records dated in 2008 and 2009 do not reveal 
further worsening of the disability.  Therefore, a new VA 
examination to rate the severity of his diabetes mellitus is 
clearly not warranted.  

The Board is also satisfied as to compliance with its March 
2007 and November 2007 remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  In any event, the Veteran's service connection 
claims pending at the time of the above remands were all 
granted, so there can be no prejudice from any noncompliance.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Since the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his hypertension and Type II 
diabetes disabilities, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
(September 25, 2002) until the present.  This may result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of his award 
when his disabilities have been more severe than at others.  
See again Fenderson, 12 Vet. App. at 125-26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  



Analysis - Higher Rating for Hypertension

The Veteran's hypertension is rated as 0 percent disabling 
(noncompensable) under Diagnostic Code 7101, hypertensive 
vascular disease.  See 38 C.F.R. § 4.104.  This 0 rating is 
effective from September 25, 2002, the date of receipt of his 
original service connection claim.  The Veteran and his 
attorney have argued his hypertension should be rated as 10 
percent disabling.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for hypertension with diastolic pressure (bottom number) 
predominantly 100 or more, or systolic pressure (top number) 
predominantly 160 or more.  A 10 percent rating also is the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for hypertension with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned for 
hypertension with diastolic pressure predominantly 120 or 
more.  The maximum 60 percent rating is assigned for 
hypertension with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104.  

There are three Notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Note (1) provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure (i.e., bottom number) is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means the systolic blood pressure (i.e., top 
number) is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  Note (2) requires the 
evaluation of hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  Note (3) states that hypertension should be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  

The evidence of record supports a higher 10 percent rating 
for hypertension  38 C.F.R. § 4.7.  Specifically, the Veteran 
has a history of previous diastolic pressure predominantly 
100 or more and he requires continuous medication to keep his 
blood pressure down.  Earlier private treatment records 
document a diagnosis of hypertension with elevated blood 
pressure readings of 160/100 and 152/84 (see November 1996 
private record), 160/92 (see April 1997 private record), 
170/98 (see January 1998 private record) 160/84 (see April 
1998 private record), 190/70 and 190/100 and 163/100 (see 
October 2002 private record).  Some of these readings confirm 
elevated diastolic pressure (bottom number) predominantly 100 
or more, or systolic pressure (top number) predominantly 160 
or more.  The July 2007 VA examiner only noted "mildly 
elevated" blood pressure readings, but it was confirmed that 
the Veteran is taking hypertension medication.  In fact, 
without continuous medication, the Veteran's hypertension 
would clearly be worse.  In February 2008 K. Mansur, M.D., 
who is a treating physician of the Veteran, opined that the 
Veteran is entitled to a 10 percent rating for hypertension 
since he requires continuous medication to control the 
disorder.  Therefore, the overall disability picture is more 
commensurate with a higher 10 percent rating under Diagnostic 
Code 7101, so this is the rating that must be assigned.  38 
C.F.R. § 4.7.  

There is no basis, however, for a rating beyond the 10 
percent level.  Id.  In this regard, there is neither medical 
evidence nor even a lay assertion of blood pressure readings 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, which are the 
criteria necessary to demonstrate a 20 percent rating.  
Therefore, resolving any doubt in the Veteran's favor, a 10 
percent rating, but no higher, is warranted for hypertension.  
38 C.F.R. § 4.3.   

Analysis - Higher Rating for Diabetes Mellitus

The Veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code 7913, diabetes mellitus.  See 
38 C.F.R. § 4.119.  This 20 rating is effective from 
September 25, 2002, the date of receipt of his original 
service connection claim.  The Veteran and his attorney have 
argued his diabetes mellitus should be rated as 60 percent 
disabling throughout the entire appeal period.  

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  The next 
higher rating of 40 percent is assigned when the disability 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating is warranted when 
the diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating is 
warranted if the disorder requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119.   

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100 percent rating)).  

The evidence of record supports a higher 40 percent rating 
for diabetes mellitus  38 C.F.R. § 4.7.  VA and private 
records reveal that the Veteran's diabetes mellitus requires 
insulin and restricted diet.  For the Veteran to obtain a 
higher 40 percent rating, regulation of activities is 
required.  Specifically, on this issue the Board observes 
that the evidence of record is somewhat varied and mixed.  On 
one hand, the Veteran recently asserts that he no longer 
exercises and has been instructed to stop engaging in 
activities involving sweating.  See March 2003 questionnaire 
by Dr. J. Purcell; September 2009 lay statements from the 
Veteran and his daughter.  A recent October 2009 opinion from 
a private vocational rehabilitation counselor reveals 
occupational impairment due in part to his diabetes mellitus.  
In stark contrast, certain medical evidence of record 
documents regular exercise such as kayaking, weightlifting, 
tennis, and golf, as opposed to an avoidance of strenuous 
recreational activities.  See e.g., September 2008 and June 
2009 VA treatment notes; March 2007 private report from J. 
Purcell, MD; August 2007 private report from Dr. K. Mansur; 
and July 2007 VA examination.  Resolving any doubt in the 
Veteran's favor, a higher 40 percent rating, but no higher, 
is warranted for diabetes mellitus.  38 C.F.R. § 4.3.  

In this regard, overall the evidence of record does not 
support a rating above the 40 percent currently assigned.  
38 C.F.R. § 4.7.  The Board acknowledges that the Veteran for 
a brief period underwent three hospital admissions in August 
2007 because of hypoglycemic reactions.  It was recommended 
that the Veteran take less insulin.  In addition, in a 
February 2008 private record, Dr. J. Purcell noted the 
"brittleness" of the Veteran's diabetes mellitus, with 
multiple interventions necessary.  Dr. J. Purcell requested a 
higher 60 percent rating.  However, the July 2007 VA examiner 
noted no significant symptoms, no ketoacidosis, no twice a 
month visits to a diabetic care provider.  No other 
hospitalizations or ketoacidosis episodes or symptoms like 
progressive weight loss are noted in 2003, 2004, 2005, 2006, 
2008, or 2009.  The Veteran has more fatigue and loss of 
strength recently, but he also is receiving a 60 percent 
rating for a separate kidney disability.  Overall, his brief 
periods of hospitalization in August 2007 are not reflective 
of the overall disability picture that more closely 
approximates the criteria for a rating of 40 percent.  
38 C.F.R. § 4.7.   

Fenderson Consideration

The Board adds that it does not find that the Veteran's 
hypertension and Type II diabetes mellitus disabilities 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  That is, since the Veteran's symptoms have 
remained relatively constant throughout the appeal at 10 
percent (for hypertension) and 40 percent (for diabetes 
mellitus), staged ratings are unjustifiable.  In short, these 
respective ratings should be effective throughout the entire 
appeal period.   


Extra-Schedular Consideration

Since the criteria for a TDIU are now met, the issue of an 
extra-schedular rating is essentially moot.  38 C.F.R. 
§ 3.321(b)(1).  

Governing Laws and Regulations with Analysis - TDIU

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for an initial rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an initial rating is sought, then part 
and parcel with the initial rating claim is the issue whether 
a TDIU is warranted as a result of that disability.  Id.  

In the present case, during the course of his initial rating 
appeal, the Veteran and his attorney have asserted that he is 
unemployable due to his service-connected disabilities.  See 
May 2008 attorney letter; June 2009 and September 2009 
statements by the Veteran.  In addition, in October 2009 a 
private vocational rehabilitation counselor also assessed 
that the Veteran is unemployable due to his service-connected 
disabilities as of 2007.  Overall, the Board finds the 
evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the initial rating 
claim on appeal.  

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  

But if the Veteran asserts entitlement to a TDIU rating based 
in whole or in part on other service-connected disabilities 
which were not the subject of the appealed RO decision, the 
Board would lack jurisdiction over the TDIU claim.  Under 
those circumstances, referral to the RO, rather than remand, 
would be the appropriate action.  However, if appellate 
jurisdiction is assumed in order to grant the TDIU benefit in 
such a circumstance, no prejudice would result to the 
Veteran.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 
1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
the present case, the Board believes the evidence of record 
is sufficient to grant the TDIU claim; therefore, the Board 
sees no prejudice in assuming jurisdiction of the TDIU claim 
at this juncture.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran and his attorney contend that he is 
unable to secure employment due to his service-connected 
disabilities since 2007.  See May 2008 attorney letter; June 
2009 and September 2009 statements by the Veteran.  The 
Veteran initially argued that his service-connected disorders 
have prevented him from working since 2000, but his attorney 
has since clarified that the Veteran is only seeking TDIU 
since 2007.  The Veteran had worked as a restaurant owner 
since 1982 and as a self-employed commercial real estate 
investor since 1998.  He states that his health began to 
decline in 2004.  He is currently 70 years of age.  

In this case, the Board has granted a higher rating for 
hypertension to 10 percent and a higher rating for Type II 
diabetes mellitus to 40 percent.  Based on these findings, 
the Veteran has the following service-connected disabilities:  
diabetic nephropathy, rated as 60 percent disabling; Type II 
diabetes mellitus, rated as 40 percent disabling; and 
hypertension, rated as 10 percent disabling.  The combined 
service-connected disability rating is 80 percent.  
Therefore, the percentage criteria for TDIU are met, since 
his three service-connected disabilities are considered as 
one single 80 percent disability due to their common 
etiology.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The evidence of record supports the award of a TDIU.  After a 
thorough examination of the claims folder, in October 2009 a 
private vocational rehabilitation counselor opined that the 
Veteran's service-connected disabilities had worsened to such 
an extent by 2007 that he had symptoms of reduced stamina, 
fatigue, difficulty concentrating, shortness of breath, and 
swelling, among other symptoms.  In short, the counselor 
concluded the Veteran was not able to work because of his 
service-connected renal dysfunction, chronic dialysis, 
diabetes, and hypertension.  This uncontroverted medical 
opinion provides important evidence in support of the 
Veteran's claim.  The counselor's qualifications to make this 
determination are also impeccable.  Moreover, private and VA 
treatment records dated from 2003 to 2009 also reveal 
significant treatment and symptoms for the Veteran's various 
service-connected disorders.  There is also little evidence 
that any significant nonservice-connected disorders greatly 
impact his employability.  In addition, credible lay 
statements from the Veteran and his daughter during the 
course of the appeal provide some support of the Veteran's 
inability to manage his business any longer due to his 
service-connected disorders.  The Board finds this evidence 
is entitled to significant probative value in support of a 
TDIU award, and outweighs any negative evidence of record.  
In short, there is clear, credible, and probative medical and 
lay evidence in support of a TDIU in the present case.  

It will also be remembered that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been 
determined to be unemployable due to his service-connected 
disabilities by a private vocational rehabilitation 
specialist.  The Board is satisfied that the Veteran's 
service-connected disabilities clearly prevent him from 
securing or following substantially gainful employment.  
38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.


ORDER

A higher initial 10 percent disability rating for 
hypertension is granted for the entire appeal period, subject 
to the laws and regulations governing the payment of VA 
compensation.  

A higher initial 40 percent disability rating for Type II 
diabetes mellitus is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
VA compensation.  

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


